United States Court of Appeals
                      For the First Circuit

No. 13-1767

                           XUE SU WANG,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS



                              Before

                   Torruella, Selya and Lipez,

                         Circuit Judges.



     Jeffrey E. Baron and Baron & Shelkin, P.C. on brief for
petitioner.
     Stuart F. Delery, Assistant Attorney General, Shelley R. Goad,
Assistant Director, and Carmel A. Morgan, Trial Attorney, Office of
Immigration Litigation, Civil Division, United States Department of
Justice, on brief for respondent.



                          April 30, 2014
          SELYA,   Circuit     Judge.       Although     a   familiar    bit    of

homespun philosophy tells us that hope springs eternal, litigation

founded on hope alone, unsupported by persuasive legal or factual

arguments, should not be allowed to persist eternally. Such is the

lesson of this case.

          Petitioner     Xue   Su   Wang,    a    Chinese    national,    seeks

judicial review of a final order of the Board of Immigration

Appeals (BIA) denying his motion to reopen removal proceedings. The

petitioner's case began nearly two decades ago, but the relevant

facts are susceptible to succinct summarization.

          The   petitioner     entered      the    United     States    without

inspection in 1993.     On November 28, 1994, he filed an application

for asylum.   Within a matter of months, federal authorities served

him with a show-cause order charging removability.               See 8 U.S.C.

§ 1227(a)(1)(B) (formerly 8 U.S.C. § 1251(a)(1)(B)).

          A   removal   hearing,    structured      to   consider      both    the

government's charge and the petitioner's cross-application for

asylum, was scheduled for August 16, 1995, at the immigration court

in Boston.    The petitioner failed to appear, and the immigration

judge (IJ) entered an order of deportation in absentia.

          Nothing of consequence happened until November 12, 1998,

when the petitioner moved to reopen the proceedings.              He conceded

that he had known of the scheduled show-cause hearing, but said

that he did not appear because an immigration consultant whom he


                                    -2-
had hired advised him that the proceedings would be transferred to

New York.      He also complained that he never received the in

absentia deportation order because it had been mailed to his old

Boston address.    He admitted, though, that he knew by January of

1996 that there were problems with his asylum claim because his

consultant had informed him that the claim had been "cancelled" and

he could do nothing further to pursue it.

            The IJ recognized that special time-bar rules apply to

motions to reopen following in absentia deportation orders.     See 8

C.F.R. § 1003.23(b)(4)(iii)(A).    Nevertheless, the IJ denied the

petitioner's motion as untimely.       The IJ explained that the

petitioner's motion was filed significantly beyond the 180-day

deadline for such motions and that the petitioner had waited too

long to seek reopening after learning the actual status of his

application.    The petitioner appealed to the BIA.   By order dated

November 15, 2000, the BIA affirmed without opinion the IJ's

refusal to reopen the proceedings.     The petitioner chose not to

seek judicial review of this order.

            We fast-forward to February 12, 2009 (more than eight

years later).    On that date, the petitioner filed a second motion

to reopen — this time, directly with the BIA — in which he argued

that his case should be reopened because of changed country

conditions.    See id. § 1003.2(c)(3)(ii).   Alternatively, he argued

for relief due to ineffective assistance of counsel.    Unimpressed,


                                 -3-
the BIA denied the second motion to reopen, concluding that neither

of the petitioner's asserted grounds had merit.      The petitioner

sought judicial review and this court held that the BIA had not

abused its discretion.    See Wang v. Holder, No. 09-2535 (1st Cir.

May 7, 2010) (unpublished judgment).

            Almost three more years elapsed before the petitioner —

on February 27, 2013 — filed yet a third motion to reopen.     This

motion (also lodged directly with the BIA) argued that reopening

was warranted because (i) the petitioner had not received notice of

the original deportation order, (ii) the filing period never

commenced due to this lack of notice, and (iii) he deserved the

benefit of equitable tolling.   The BIA concluded that no plausible

justification existed for relieving the petitioner from the 180-day

period for motions to reopen in absentia removal proceedings.

Accordingly, it denied the motion as untimely.        See 8 C.F.R.

§ 1003.23(b)(4)(iii)(A)(1).     This petition for judicial review

followed.

            "Motions to reopen removal proceedings are disfavored as

contrary to the compelling public interests in finality and the

expeditious processing of proceedings." Fustaguio do Nascimento v.

Mukasey, 549 F.3d 12, 15 (1st Cir. 2008) (internal quotation marks

omitted).    We review the BIA's denial of a motion to reopen only

for abuse of discretion.    See Kucana v. Holder, 558 U.S. 233, 242

(2010).     Under this deferential standard, the movant must "show


                                 -4-
that the BIA committed an error of law or exercised its judgment in

an arbitrary, capricious, or irrational way."         Raza v. Gonzales,

484 F.3d 125, 127 (1st Cir. 2007).

               Motions to reopen immigration proceedings are generally

subject to time and number bars.      In the ordinary case, a party may

file only one motion to reopen, and that motion must be filed

within 90 days of the date of entry of the final administrative

order.     8 C.F.R. § 1003.23(b)(1).

               We deal here, as did the agency, principally with the

time bar.1       A separate temporal framework applies to motions to

reopen in absentia removal orders.         In such a case, an alien who

demonstrates that his failure to appear was due to exceptional

circumstances beyond his control may move to reopen within 180 days

of       the     date    of    the     deportation    order.        Id.

§ 1003.23(b)(4)(iii)(A)(1).      If the alien can demonstrate that he

did not receive notice of the hearing or was unable to attend

because he was in custody and his failure to appear was without

fault on his part, a motion to reopen may be filed at any time.

Id. § 1003.23(b)(4)(iii)(A)(2).




     1
        The applicable regulation states that, under certain
circumstances, the normal time and number bars do not apply to
motions to reopen in absentia removal proceedings. See 8 C.F.R.
§ 1003.23(b)(4)(iii)(D). But the regulation is not explicit as to
how the number bar is altered. Because this case turns on the time
bar, we do not explore this question.

                                     -5-
            Here, the BIA noted the petitioner's concession that he

received the show-cause order, which listed the time and date of

the   deportation    hearing.        This    concession     alone    renders     him

ineligible to take advantage of the no-time-limit largesse of 8

C.F.R. § 1003.23(b)(4)(iii)(A)(2). And even though we have not yet

decided whether equitable tolling can suspend the time limits

applicable to motions to reopen, see Charuc v. Holder, 737 F.3d
113, 115 n.2 (1st Cir. 2013), the petitioner's call for tolling is

manifestly unavailing.

            For equitable tolling to apply, a party must establish

"(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way."                        Neves v.

Holder, 613 F.3d 30, 36 (1st Cir. 2010) (per curiam) (internal

quotation mark omitted).        In this instance, the BIA found tolling

unwarranted because the petitioner had not shown that he exercised

due diligence during the nearly two decades since his removal was

first ordered.      This finding is rock-solid: the protracted delays

throughout   the    period    from    1995    to    2013,   coupled       with   the

petitioner's many missed opportunities to rectify the situation,

foreclose    any    holding   that     the    BIA   exercised       its   judgment

arbitrarily, capriciously, or irrationally.                 See, e.g., Bead v.

Holder, 703 F.3d 591, 595 (1st Cir. 2013).

            The bottom line is that nothing in the petitioner's

latest motion to reopen affects our previous conclusion that


                                       -6-
"petitioner has not demonstrated the due diligence that would

permit our consideration of equitable tolling."      Wang v. Holder,

No. 09-2535 (1st Cir. May 7, 2010) (unpublished judgment).       The

petitioner obviously was aware by the time that he filed his first

motion to reopen that he had been ordered deported in absentia and

he could have argued in that motion that the 180-day deadline was

inapplicable because the IJ had not given him proper notice of that

order.   His failure to make such an argument then and there is the

antithesis of due diligence.

           This time around, the petitioner has not raised any

ground for relief that he could not have raised in the course of

litigating his earlier motions.    Nor has he given us any plausible

reason to find that he is entitled to a third bite at the cherry.

Sooner or later, there must be an end to all things (including

attempts to thwart removal).      We have reached that point.    See

Lemus v. Gonzales, 489 F.3d 399, 401 (1st Cir. 2007) (explaining

that "an alien ought not to be allowed to frustrate [a] removal

order by filing an endless series of motions").

           We need go no further.       We conclude, without serious

question, that the BIA acted within its discretion in finding that

the petitioner's third motion to reopen was untimely.       Thus, we

deny the petition for judicial review.



So Ordered.


                                  -7-